In an action to recover damages for malicious prosecution, based on the issuance of a traffic summons, the appeal is from an order granting respondent’s motion to examine appellant by its police commissioner. Order modified so as to provide that the examination shall be of the person who was the commanding officer of the unit in the police department to which the police officer, defendant Gordon, was assigned on May 1, 1956, with leave to respondent to apply for a further examination, of some other person or persons, if such further examination appears to be necessary after conclusion of the examination of the person presently to be examined. As so modified, order affirmed, without costs. (See United States Overseas Airlines v. Cox, 283 App. Div. 31; Hansen v. City of New York, 283 App. Div. 891.) Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ., concur. Settle order on notice.